Case 8:19-cv-OO449-GLS Document 1 Filed 02/14/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

 

PATRICIA E. FLYNN "‘
18309 Dutchess Drive
Olney, MD 20832 "‘
Montgomery County

PLAINTIFF, °"

Civil Action No. :

v. "‘
MONTGOMERY COUNTY *
GOVERNMENT

Serve On:

Montgomery County Government *

Marc Elrich, County Exeeutive

Oft`lce Of the County Executive "‘

101 Monroe Street, 2nd Floor

Rocl<ville, MD 20850 "‘
BENEFIT STRATEGIES, INC. "‘
3814 Rocks Station Road
Street, MD 21154 "*

Serve Resident A<Ient: *

Regina L. Chmielewski

3814 Rocks Station Road *

Street, MD 21154
KAREN BASS
MONTGOMERY COUNTY *
OFFICE OF HUMAN RESOURCES
101 Monroe Street, 7th Floor "‘
Rockville, l\/laryland 20850

DEFENDANTS. "‘

ic 7': >': >'c >': is >'¢
COMPLAINT

Plaintiff Patricia E. Flynn by her attorneys, respectfully files this Complaint alleging that
the Defendants violated the Consolidated Omnibus Budget Reconciliation Act Of 1985, as

amended (“COBRA”) and states as folloWs:

Case 8:19-cv-OO449-GLS Document 1 Filed 02/14/19 Page 2 of 6

STATEMENT OF FACTS PERTAINING TO COBRA VIOLATIONS

l. Plaintiff Patricia E. Flynn (hereinafter “Plaintiff Flynn”) Was employed With
Defendant l\/lontgomery County government (hereinafter “Defendant MCG”) beginning in 2010.

2. Plaintiff F lynn participated in Defendant MCG’s self-insured health and dental
insurance plan, Which Was known as the Montgomery County Governmental Group health and
dental insurance plans (“the Plan”).

3. Defendant Benefit Strategies lnc. (“Defendant Benefit”) is a third-party claims
administrator headquartered in NeW Hampshire and doing business in the State of Maryland.

4. Defendant Benefrt performed some of the duties as Plan Administrator for the
Plan.

5 . Defendants MCG and Karen Bass, of the Office of Human Resources for
Montgomery County, Were the Plan Administrator of the Plan.

6. On September 28, 2018, Plaintiff Flynn resigned from employment With
Defendant MCG.

7. On September 28, 2018, Plaintiff Flynn’s hours Were reduced to zero because she
never returned to active employment

8. Plaintiff Flynn Was not terminated for gross misconduct by Defendant MCG.

9. Plaintiff Flynn’s termination of employment With Defendant l\/ICG Was a
qualifying event under COBRA.

10. Plaintiff Flynn did not receive the required COBRA notice from Defendants after
her employment With Defendant MCG ended on September 28, 2018.

11. Defendants Were required to provide Plaintiff F lynn With a COBRA notice Within

44 days of her stopping Work.

Case 8:19-cv-OO449-GLS Document 1 Filed 02/14/19 Page 3 of 6

12. On October 9, 2018, Defendant MCG sent Plaintiff Flynn a Termination of
Coverage letter informing her that she Would receive a COBRA notice from Benefits Strategies
Inc. (See Exhibit l - letter to Plaintiff Flynn from Health Insurance Specialist) Plaintiff Flynn
did not receive the Termination of Coverage letter in the mail.

13. On October 23, 2018, Keisha Levy-Minzie, an employee and agent of Defendant
MCG, sent Plaintiff Flynn an email confirming that Plaintiff Flynn never received the October 9,
2018 Termination of Coverage letter by mail from Defendants. (See Exhibit 2 ~ email from
Keisha Levy-Minzie to Plaintiff F lynn dated October 23, 2018)

14. On November 9, 2018, Plaintiff Flynn responded to Ms. Minzie’s email and
again requested that Defendants send her the required COBRA information (See EXhibit 3
attached) ln her November 9, 2018 email, Plaintiff Flynn expressed considerable concern about a
possible lapse in her health insurance coverage.

15. Plaintiff Flynn’s concern about her health insurance coverage Was significant
because in late October 2018 she incurred thousands of dollars of medical bills that she Would be
personally responsible for vvithout COBRA coverage. (See Exhibit 4 - copies of medical bills
incurred)

16. On November 14, 2018, after the deadline to receive the COBRA notice had
passed, Plaintiff Flynn attempted to contact Defendants because she still had not received the
COBRA forms and Was transferred to Defendant Benefrt.

17. On November 14, 2018, after the deadline to receive the COBRA notice had
passed, Plaintiff Was informed by representatives of Defendant Benefit that the COBRA
information regarding her termination of employment had not been sent to it by Defendants

MCG or Bass.

Case 8:19-cv-OO449-GLS Document 1 Filed 02/14/19 Page 4 of 6

18. On November 20, 2018, after the deadline to receive the COBRA notice had
passed, Plaintiff again called Defendant MCG and Was referred to Defendant Benefit and Was
advised by its representatives that it still had not been given any information for COBRA forms
by Defendants MCG or Bass.

19. On November 20, 2018, after the deadline to receive the COBRA notice had
passed, Plaintiff called Ms. Levy-Minzie, Defendant MCG’s employee and agent, and left a very
detailed message regarding the COBRA forms and the lack of information being provided to
Benefrt Strategies Inc.

20. Defendants never sent the required COBRA notice to Plaintiff Flynn.

21. Upon information and belief, Defendants MCG and Bass never contacted
Defendant Benefrt about Plaintiff Flynn’s required COBRA notice.

22. Defendants failed to send a COBRA notice to Plaintiff F lynn up to and including
the filing date of the instant complaint

23. Plaintiff Flynn has sustained damages as a result of Defendants’ COBRA
violations.

24. Plaintiff has incurred extensive medical expenses that have not been reimbursed
as a result of Defendants’ failure to send Plaintiff Flynn the required COBRA notice.

JURISDICTION & VENUE

25. This Court, pursuant to 28 U.S.C. §1331, has original subject matter jurisdiction
over this matter based on 29 U.S.C. §§ 1161 et seq., COBRA post-employment health insurance
continuation coverage.

26. The unlawful acts detailed herein occurred in this District.

27. Defendants reside in this District.

Case 8:19-cv-OO449-GLS Document 1 Filed 02/14/19 Page 5 of 6

VIOLATIONS OF LAW
COUNT I - COBRA VIoLATIoN - FAILURE To PRovii)E TIMELY NOTICE UNDER COBRA

28. Plaintiff Flynn reiterates, re-alleges,` and incorporates all allegations contained in
this Complaint in their entirety.

29. Plaintiff Flynn is and was a “covered employee” within the meaning of COBRA,
at all relevant times to this lawsuit.

30. The Defendants’ “group health plan” was a plan within the meaning of COBRA.

31. Plaintiff Flynn employment with Defendant MCG ended on September 28, 2018.

32. Plaintiff Flynn’s termination of employment with Defendant MCG was a
“qualifying event” within the meaning of 29 U.S.C. §1163(2).

33. Defendants were required to notify Plaintiff F lynn of her right to elect to continue
health insurance coverage for 29 months following Plaintiff Flynn’s termination of employment
on September 28, 2018, pursuant to 29 U.S.C. §1162(2)(a)(i).

34. Defendants were required to notify Plaintiff Flynn that she had 60 days from the
date her employment ended on September 28, 2018 to elect COBRA continuation coverage,
pursuant to 29 U.S.C. §1165(a)(1)(B).

35 . Defendants were required to notify Plaintiff of her right to elect continuation
coverage under COBRA within 44 days of her termination of employment with Defendant MCG
on September 28, 2018, pursuant to 29 U.S.C. §§ 1166.

36. Defendants were required to notify Plaintiff that she had 45 days after the date of
the election of continued coverage in which to make the first premium payment pursuant to 29
U.S.C. § 1162(3).

37. Defendants failed to send Plaintiff Flynn the required COBRA notice.

Case 8:19-cv-OO449-GLS Document 1 Filed 02/14/19 Page 6 of 6

38. As a result of Defendants’ violation of COBRA, Plaintiff Flynn was not allowed
to continue health insurance coverage in a timely manner and suffered extensive monetary
damages.

39. Relief Reguested: Plaintiff Flynn respectfully requests that: (a) judgment be
entered in her favor; (b) she be awarded the full statutory penalty for each day Defendants
violated COBRA; (c) Defendants be required to pay for and reimburse Plaintiff Flynn for all
damages and losses sustained by Plaintiff Flynn as a result of Defendants’ COBRA violations;
(d) Plaintiff Flynn be provided all other relief that may be necessary to make her whole for the
wrongs committed against her by Defendants; (e) pre- and post-judgment interest be awarded;

and (f) attorney’s fees and costs be awarded to Plaintiff Flynn.

  

Respectfu£ly submitted,

 

Richard P. Neuworth, Bar #01052
Lebau & Neuworth, LLC

606 Baltimore Avenue - Suite 201
Towson, Maryland 21204

tel. 443.273.1202

fax. 410.296.8660

rn@j oblaws.net

dr de

evan M wang Ba/#302ii
Lebau & Neuworth, LLC
606 Baltimore Avenue - Suite 201
Towson, Maryland 21204
tel. 443.273.1207
fax. 410.296.8660
dw 'oblaws.net

Attorneysfor the Plaintiij

